MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO, y de la otra parte COMPAÑÍA DE EXPLORACIONES ORION S.A.C. identificada
con R.U.C. N* 20515019422, con domicilio en calle Los Jilgueros N* 192, distrito de San
Isidro, Lima, debidamente representada por su Apoderado el señor Mauro Daniel Quintana
Dorregaray, identificado con Documento Nacional de Identidad N* 06622260, según poder
inscrito en el Asiento CO005 de la Partida N* 11972506 del Registro de Personas Jurídicas de
la Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos -
SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N* 115-2012-MEM/DM, publicada en el diario oficial El Peruano con
fecha 09 de marzo de 2012, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 27 de marzo de 2012

ESTADO PERUANO

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) COMPAÑÍA DE EXPLORACIONES ORION S.A.C. identificada con R.U.C. N”
20515019422, con domicilio en calle Los Jilgueros N* 192, distrito de San Isidro, Lima,
debidamente representada por su Apoderado el señor Mauro Daniel Quintana Dorregaray,
identificado con Documento Nacional de Identidad N* 06622260 según poder inscrito en el
Asiento CO005 de la Partida N” 11972506 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y condiciones
siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo 11!

1.2. Mediante Ley N” 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N” 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 23 de setiembre de 2011 la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 4' 895, 228,00 (Cuatro Millones Ochocientos Noventa
y Cinco Mil Doscientos Ventiocho y 00/100 Dólares Americanos), para el periodo comprendido
entre los meses de marzo de 2012 y diciembre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 115- 2012-MEM/DM, publicada en el Diario Oficial El
Peruano el 09 de marzo de 2012, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N” 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.
ON

MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) dias
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA,

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 27 días del mes de marzo de dos mil doce.

qu

VERSTONISTA

JejunIquue ugnajoJd ey uOa SOPRuODejaS somias|

(soueouawy sesej9g ua)

Z10Z 30 3YSIW3IDIO Y 2107 OZYVIA 30
NOISY3ANI 30 VAVSDONOYI A OLSINANSIHA
“I'V'S NOIJO SINOIDVHO1dX3 30 VINVAMWOD
1 OX3NV

025722
soruawedue|
eorz [6049 [sae [5288 [sze8 [508 ere euros erz poEJoIiXa en seceDIagoS
soeUBIeU 'odmba|
'RUEUNELU "IPUOSISÓ ap SUOASUEN 9P ONIS
0s'say
o 1000'9 |000'9 |000'9 [o00'aL |o0s'sz |00s'se [oos'se [p0s'ez. [00s'eL trucada
Sapepuaoe se esed soyesaoau sodinba Á somojyan
"RURUNDeI 99 OJSRURUY OIUSWEPUAIE O JANO
[escer
ero mer [s9s'1 leso'z eso'z lesoz eso z [eso z eoo'z eso z "eoun upIesordx ap
acoTazo
vrs rews [suce szs'8 s2o'zs s2s'ss s2s'9s
Jeuosiad ¡ep vocerveme A oyenuetore 9p o0es
O TE [pez [s15'8z es zaz [eszor cazas rones rosas bosTaz (573
sou upraerojdxz
[9P PEPIApaY e] e sOpejnoujA sopas sono  (4|
roy |
[000'0s. Josz'wez [ooo'isz+  [ooo'izor  fose'609 [oos'2»z (ensnasad 0303) essanas
il UPEMOIO 3 Á EUQUELEI UDPEJOJAd Sp SOYUAS|
azar

(safesua
ÁNIZU) SODKUINDORÍ A SO0ISU03Ó SOLIS |

ANEXO !l

462242
con el N* 18282011, para desarrollar la actividad
de generación de energía eléctrica en la futura Central

Hidroeléctrica Runatullo ll con una potencia instalada de
19,1 MW, ubicada en los distritos de Mariscal Castilla y
Comas, provincia de Concepción, departamento de Junin,
en los términos y condiciones indicados en la presente
Resolución Ministerial y los que se detallan en el Contrato
de Concesión que se aprueba en el artículo siguiente,

Artículo 2”.- Aprobar el Contrato de Concesión N* 395-
2011 a suscribirse con Empresa de Generación Eléctrica de
Junín S.A.C. que consta de 19 Cláusulas y 4 Anexos.

Artículo 3”. Autorizar al Director General de
Electricidad para suscribir, a nombre del Estado, el Contrato
de Concesión aprobado en el artículo que antecede y la
Escritura Pública correspondiente,

Artículo 4”.- El texto de la presente Resolución
Ministerial deberá incorporarse en la Escritura Pública
a que dé origen el Contrato de Concesión N” 395-2011
referido en el artículo 2” de la presente Resolución, en
cumplimiento del artículo 56 del Reglamento de la Ley de
Concesiones Eléctricas.

Artículo 5*.- La presente Resolución Ministerial,
en cumplimiento de lo dispuesto en el artículo 67 del
Reglamento de la Ley de Concesiones Eléctricas, será
publicada en el Diario Oficial El Peruano por una sola vez,
por cuenta del titular, dentro de los cinco (5) días calendario
siguientes a su expedición, y entrará en vigencia a partir del
día siguiente de su publicación.

Regístrese, comuniquese y publiquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

760692-1

Aprueban lista de nes y servicios
cuya adquisición otorgará derecho a
devolución del IGV e IPM a favor de
Compañía de Exploraciones Orión
S.A.C. durante la fase de exploración

RESOLUCIÓN MINISTERIAL
N* 115-2012-MEM/DM

Lima, 2 de marzo de 2012

CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley Ne 27623, modificada por
la Ley N' 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del artículo 6? del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decreto Supremo N? 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del (blica
General a las Ventas e Impuesto de Promoción Mi ei

Que, por Escrito N* 2129849, COMPAÑÍA De
EXPLORACIONES ORION S.A.C. solicitó al Ministerio de
Energía y Minas la suscripción de un Contrato de Inversión
en Exploración, adjuntando la lista de bienes y servicios
cuya adquisición le otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal, durante la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 324-2011-EF/15.01 de fecha 22 de diciembre de
2011, emitió opinión favorable a la lista de bienes y servicios
presentada por COMPAÑÍA DE EXPLORACIONES ORION
S.A.C., considerando que la lista presentada por la citada
empresa coincide con los bienes y servicios aprobados por
el Decreto Supremo N? 150-2002-EF, adecuada al Arancel
de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6? del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el artículo 9” del

vv NORMAS LEGALES

E
Lima, viernes 9 de marzo de 2012

Reglamento de Organización y Funciones del Ministerio de
Energía y Minas, aprobado por Decreto Supremo N* 031-
7.

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de COMPAÑÍA DE EXPLORACIONES
ORION S.A.C. durante la fase de exploración, de acuerdo
con el Anexo que forma parte integrante de la presente
resolución ministerial.

Regístrese, comuniquese y publiquese.
JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DEL IGV E IPM
COMPAÑÍA DE EXPLORACIONES ORION S.A.C.

1. BIENES
IN] SUBPARTIDA DESCRIPCION
NACIONAL
3824.90.60.00 PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE

POZOS ('LODOS”)
3926 :90.6000. PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA.
$401.10.0000. CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN.
6506.10.00.00. CASCOS DE SEGURIDAD.

8207.19:8000 LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN|
Y SONDEO.

8207.90.0000 LOS DEMÁS ÚTILES INTERCAMBIABLES.

8517.62 9000. LOSDEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN|
Y TRANSMISIÓN O REGENERACIÓN DE VOZ. IMAGEN U|
OTROS DATOS.

870421 10-10. CAMIONETAS PICK-UP DE ENCENDIDO POR COMPRESIÓN,

ENSAMBLADAS CON PESO TOTAL CON CARGA MÁXIMA]
INFERIOR O IGUALA 4.537 TDIESEL

9014.20.00.00 INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA:
ESPACIAL (EXCEPTO LAS BRÚJULAS)

9014800000 LOS DEMÁS INSTRUMENTOS Y APARATOS DEl
NAVEGACIÓN

9015300000 NIVELES.

901540.10.00 INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA,
ELÉCTRICOS O ELECTRÓNICOS.

9015409000 LOS DEMÁS INSTRUMENTOS Y APARATOS DE|
FOTOGRAMETRÍA — EXCEPTO ELÉCTRICOS Ol
ELECTRÓNICOS.

$015.80.1000 LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS O]
ELECTRÓNICOS EXCEPTO DE FOTOGRAMETRÍA.

901580.90.00 LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO]
ELÉCTRICOS O ELECTRÓNICOS.

3015:90.00.00 PARTES Y ACCESORIOS.

9020.00.00.00 LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS]
ANTIGÁS, EXCEPTO LAS MÁSCARAS DE PROTECCIÓN SIN
MECANISMO NI ELEMENTO FITRANTE AMOVIBLE

ll. SERVICIOS

3) Servicios de Operaciones de Exploración Minera
Topográficos y geodésicos

Geolígicos y geoiécicos (ncluye petrográficos, mineragráficos, drlógios,
restitución fotogramétrica, fotografías aéreas, mecánica de rocas)

Servicios geofiios y geoquimacos (ncluye ensayes)
Servicios de perforación damantna y de circulación reversa (roto percusira)
Servicios de interpretación muliespecral de imágenes ya sean satales o

Ensayes de laboratorio (análisis de minerales, suelos, agua, etc)

b) Otros Servicios Vinculados a las Actividades de Exploración Minera

E
Lima, vienes 9 de marzo de 2012

Servicio de alejamiento y alimentación del personal operativo del Titular del
Proyecto

Semicio de asesoria, consultoría, estudios fécnicos especiales y
destinados a las actvidades de exploración minera
Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico
armado y desarmado de maquinarias y equipo necesano para las
de la exploración minera

Servicios de inspección, manteramiento y reparación de maquinana y equí
útlizado en las actividades de exploracén minera

Alquier o arrendamiento financiera de maquinana, vehiculos y
ecesanos para las actvidades de exploración

Servicios médicos y hospitalarios
- Servicios relacionados con la protección ambienta
- Servicios de sistemas e informática
- Servicios de comunicaciones, ncluye comunicación rada, teelonia satelital
- Servicios de seguridad industrial y contrancendos
Servicios de seguridad y vigilancia de instalaciones y personal operativo
¡Servicios de seguros
Servicios de rescate, auxibo.

760694-1

Autorizan viajes de Oficiales de la
Policía Nacional del Perú a Francia en
comisión de servicios

RESOLUCIÓN SUPREMA
N* 039-2012-1N

Lima, 8 de marzo de 2012

VISTO, el Mensaje N/Referencia: OIPC-INTERPOL
N? 2012/01/NRPS/EK/jgl/LC del 6 de enero de 2012,
suscrito por el señor Bernd ROSSBACH, Director
Ejecutivo en Funciones de Servicios Policiales de
la Organización Internacional de Policia Criminal -
INTERPOL, con el cual cursó invitación a los Jefes de
las Oficinas Centrales Nacionales, para que participen
en la “8* Conferencia Anual de Jefes de la Oficina
Central Nacional”, del 13 al 15 de marzo de 2012, en la
ciudad de Lyon - Francia.

CONSIDERANDO:

Que, la Organización Internacional de Policía Criminal
- INTERPOL, fue creada en 1923 y cuenta en la actualidad
con 188 países miembros, siendo la mayor Organización
Policial Internacional del mundo, y su principal objetivo
es la de facilitar la cooperación policial transfronteriza, a
la vez presta apoyo y ayuda a todas las organizaciones,
autoridades y servicios que tienen como fin prevenir o
combatir la delincuencia internacional; en tal sentido realiza
asambleas, conferencias regionales, seminarios, coloquios
entre otros;

Que, la Oficina Central Nacional - INTERPOL -
Lima, desde el año 1963, es el órgano operativo que en
representación de la Policía Nacional del Perú, tiene como
fin coordinar, promover y ejecutar la cooperación policial
recíproca a nivel internacional, para la lucha contra la
delincuencia común, dentro del marco de respeto a los
Tratados, a los Convenios Internacionales, a los Derechos
Humanos, al Estatuto y Reglamentos de la Organización
Internacional de Policía Criminal - INTERPOL, las Leyes

internacionales y peruanas;
Opinión N* 43-2012-

Que. con Hoja de Estudio y
DIRGEN PNP/EMP-OCNI del 17 de febrero de 2012,

el Jefe (e) del Estado Mayor Personal de la Dirección
General de la Policia Nacional del Perú, opinó que debido
a la importancia del citado evento internacional, resulta
conveniente autorizar el viaje al extranjero en comisión del
servicio del General de Policia Raúl ¡ALAZAR,
Director General de la Policía Nacional del Perú, para
participar en la “8* Conferencia Anual de Jefes de la Óficina

Y NORMAS LEGALES

462243

Central Nacional”, del 13 al 15 de marzo de 2012, en la
ciudad de Lyon - Francia;

Que, los gastos por concepto de pasajes y viáticos,
serán asumidos por el Ministerio del Interior;

Que, el artículo 2” del Decreto Supremo N* 047-2002-PCM,

debidamente sustentada en el interés nacional o en el interés
específico de la Institución, y deberá indicar te el
motivo del viaje, el número de días de duración del viaje, el
monto de los gastos de desplazamiento, viáticos y el impuesto
por Tarifa Única de Uso de Aeropuerto;

Que, el último párrafo del numeral 10.1 del artículo 10%
de la Ley N* 29812 - Ley de Presupuesto del Sector Público
para el Año Fiscal 2012, respecto a los viajes al extranjero
de servidores o funcionarios públicos y representantes
del Estado, establece que el requerimiento de excepción
adicionales a las señaladas en los literales del artículo en
mención, en el caso de las entidades del Poder Ejecutivo
deberá canalizarse a través de la Presidencia del Consejo
de Ministros y se autoriza mediante Resolución Suprema
refrendada por el Presidente del Consejo de Ministros, la
misma que es publicada en el Diario Oficial El Peruano; y,

Da conformidad con la Ley N* 27619 - Loy que Regula
la Autorización de Viajes al Exterior de Servidores y
Funcionarios Públicos y su Reglamento aprobado mediante
Decreto Supremo N* 047-2002-PCM; la Ley N* 29812 - Ley
del Presupuesto del Sector Público para el Año Fiscal 2012;
la Ley N? 27238 - Ley de la Policia Nacional del Perú
Reglamento aprobado mediante Decreto Supremo N? 008-
2000-IN; la Ley N* 29334 - Ley de Organización y Funciones
del Ministerio del Interior y el Reglamento de Organización
¡Aniroi del Ministerio del Interior, aprobado mediante

ecreto Supremo N? 004-2005-IN, modificado por el
Decreto Supremo N* 003-2007-IN;

SE RESUELVE:

Artículo 1.- Autorizar el viaje al extranjero en comisión
del servicio del General de Policia Raúl SALAZAR
SALAZAR, Director General de la Policía Nacional del
Perú, a partir del 12 al 16 de marzo de 2012, para participar
en la *8* Conferencia Anual de Jefes de la Óficina Central
Nacional", en la ciudad de Lyon - Francia

Artículo 2*.- Los gastos por concepto de pasajes
aéreos, viáticos y Tarifa Única de Uso de Aeropuerto que
ocasione el viaje a que se hace referencia en el articulo

ecedente se efectuarán con cargo a la Unidad Ejecutora

12 - Dirección de Economía y Finanzas de la Policía
Nacional del Perú, del Pliego 007, Ministerio del Interior, de
acuerdo al siguiente detalle:

General de Policía Raúl SALAZAR SALAZAR

«Viáticos (Art 5*D.S. N*047-2002-PCM) — 5xS/ 5980. S/ 348400
+ Pasajes Aéreos (Lmaf yonFrancia/Lima) SI 1271692
TOTAL SI. 16,200.

Artículo 3%. Dentro de los quince (15) días calendario
de efectuado el viaje, el personal policial designado debera
presentar un informe detallado, describiendo las acciones
realizadas y los resultados obtenidos; así como la rendición
de cuentas debidamente documentada.

Artículo 4%. Dentro de los sieto (7) días calendario de
efectuado el viaje, el personal policial designado deberá
presentar a la Presidencia de la República, a través de la
Secretaría del Consejo de Ministros, un informe detallado
describiendo las acciones realizadas y los resultados
obtenidos durante el viaje autorizado.

Artículo 5”.- La presente Resolución Suprema no
dará derecho a exoneración o liberación de impuestos de
ninguna clase o denominación.

Artículo 6*.- La presente Resolución Suprema será
refrendada por el señor Presidente del Consejo de Ministros
y por el señor Ministro del Interior.

Regístrese, comuniquese y publiquese.

OLLANTA HUMALA TASSO
Presidente Constitucional de la República

ÓSCAR VALDÉS DANCUART
Presidente del Consejo de Ministros

DANIEL E. LOZADA CASAPIA
Ministro del Interior

7617733

ANEXO lll
COMPAÑÍA DE EXPLORACIONES ORION S.A.C.
CONCESIONES MINERAS

ITEM NOMBRE DE CONCESION | CODIGO UNICO | HECTAREAS PROYECTO
1 PUMA 7 10180410 1000 Huiniccasa
2 ¡PUMA 1 10359307 1000 Huiniccasa
3 PUMA 2 10359507 1600 Huiniccasa
14 ¡PUMA 3 10359407 1600 Huiniccasa
5 PUMA 4 10649707 [200 Huiniccasa
6 PUMA 5 10014908 800 Huiniccasa
7 PUMA 6 10329508 800 Huiniccasa
8 PUMA 8 10236210 1100 Huiniccasa
9 MORRO CULISPATA 1 10221407 '500 Huirricane
10 PAMPAYEOC 10204907 800 Huirricane
11 [TOROCMAYO 1 10294107 1000 Huirricane
12 [TOROCMAYO 1 S 10295507 609.32 Huirricane
p13 'OROCMAYO 10 10295007 600 Huirricane
14 [TOROCMAYO 11 10295107 [1000 Huirricane
115 [TOROCMAYO 12 10295207 11000 Huirricane
16 [TOROCMAYO 13 10295307 11000 Huirricane
17 [TOROCMAYO 14 10295407 1943.82 Huirricane
18 [TOROCMAYO 16 10295607 900 Huirricane
19: [TOROCMAYO 17 10295707 1000 Huirricane
20 [TOROCMAYO 18 10295807 800 Huirricane
21 [TOROCMAYO 19 10295907 1000 Huirricane
22 [TOROCMAYO 2 10294207 1000 Huirricane
(23 [TOROCMAYO 20 10296007 900 Huirricane
24 [TOROCMAYO 21 10350607 1400 Huirricane
[TOROCMAYO 22 10357407 200 Huirricane
[TOROCMAYO 23 10545007 1000 Huirricane
[TOROCMAYO 24 10545107 1000 Huirricane
[TOROCMAYO 25 10545207 1000 Huirricane
[TOROCMAYO 26 10545307 1000 Huirricane
[TOROCMAYO 27 10545507 1000 Huirricane
[TOROCMAYO 29 10545707 1000 Huirricane
[TOROCMAYO 3 10294307 1000 Huirricane
[TOROCMAYO 30 10545807 1700 Huirricane
[TOROCMAYO 31 10545907 1600 Huirricane
[TOROCMAYO 32 10546007 1600 Huirricane
[TOROCMAYO 33 10546307 1000 Huirricane
[TOROCMAYO 37 10546107 1000 Huirricane
[TTOROCMAYO 38 10546207 1000 Huirricane

59 [TOROCMAYO 39 10546407 [500 Huirricane
40 [TOROCMAYO 4 10294407 11000 Huirricane
41 [TOROCMAYO 40 10546607 1600 Huirricane
142 [TOROCMAYO 41 10550807 900 Huirricane
143 [TOROCMAYO 42 10550707 1692.52 Huirricane
44 'OROCMAYO 43 10093108 1500 Huirricane
45 [TOROCMAYO 44 10093208 [400 Huirricane
46 [TOROCMAYO 45 10093308 11000 Huirricane
47 [TOROCMAYO 46 10093408 [1000 Huirricane
48 [TOROCMAYO 47 10639008 1900 Huirricane
49 [TOROCMAYO 48 10639108 1300 Huirricane
50 [TOROCMAYO 49 10662308 1400 Huirricane
51 [TOROCMAYO 5 10294507 11000 Huirricane
52 [TOROCMAYO 50 10676708 [1000 Huirricane
53 [TOROCMAYO 51 10676508 [1000 Huirricane
54 [TOROCMAYO 52 10676608 11000 Huirricane
55 [TOROCMAYO 53 10676808 1600 Huirricane
56 [TOROCMAYO 54 10677008 800 Huirricane
57 [TOROCMAYO 55 10676108 1000 Huirricane
58 [TOROCMAYO 56 10676908 16500 Huirricane
59 [TOROCMAYO 57 10676308 100 Huirricane
60 [TOROCMAYO 58 10676208 600 Huirricane
61 [TOROCMAYO 59 10676408 200 Huirricane
[62 [TOROCMAYO 6 10294607 1000 Huirricane
[TOROCMAYO 60 10169109 1000 Huirricane
[TOROCMAYO 61 10169209 1000 Huirricane
[TOROCMAYO 62 10169309 100 Huirricane
[TOROCMAYO 63 10176309 1000 Huirricane
TTOROCMAYO 64 10176409 200 Huirricane
[TOROCMAYO 65 10195309 1000 Huirricane
[TOROCMAYO 66 10195209 200 ¡Huirricane
[TOROCMAYO 67 10277609 ¡800 Huirricane
[TOROCMAYO 68 10277509 1000 Huirricane
[TOROCMAYO 69 10277409 1000 ¡Huirricane
[TOROCMAYO 7 10294707 1000 Huirricane
[TOROCMAYO 70 10277309 ¡800 Huirricane
[TTOROCMAYO 72 10003310 1000 Huirricane
[TOROCMAYO 73 10003410 500 Huirricane
[TOROCMAYO 74 10003710 1000 Huirricane
[TOROCMAYO 75 10003510 1000 Huirricane
[TOROCMAYO 76 10003610 1000 Huirricane
[TOROCMAYO 77 10003810 1000 Huirricane
[TOROCMAYO 78 10003910 1000 Huirricane
[TOROCMAYO 79 10135510 ¡500 Huirricane
[TOROCMAYO 8 10294807 1000 Huirricane

AO

84 [TOROCMAYO 80 10135610 [700 Huirricane
85 [TOROCMAYO 9 10294907 1000 Huirricane
86 LORENA 1 10564608 1000 Inchiluhuay
87 LORENA 2 10564708 900 Inchiluhuay
88 LORENA 3 10564808 500 Inchiluhuay
89 LOURDES 01 10194909 800 Inchiluhuay
90 ISAGRACHUCO 1 10135710 500 Inchiluhuay
91 ISAGRACHUCO 2 10465810 700 Inchiluhuay
92 ISAGRACHUCO 3 10465910 1000 Inchiluhuay
93 ISAGRACHUCO 5 10466110 1800 Inchiluhuay
94 RLO 2 10235607 1600 Lidia
195 RLO 3 10235707 1800 Lidia
[96 LIDIA 1 10203408 500 Lidia
197 LIDIA 10 110194510 800 Lidia
98 LIDIA 11 10194710 900 Lidia
99 LIDIA 12 10236310 100 Lidia
100 LIDIA 13 10236410 1000 Lidia
101 LIDIA 2 10203508 100 Lidia
102 LIDIA 3 10258908 300 Lidia
103 LIDIA 4 10277709 300 Lidia
104 LIDIA 5 10293409 700 Lidia
105 LIDIA 6 10305509 [400 Lidia
106 LIDIA 7 110305609 800 Lidia
107 LIDIA 8 110305809 1000 Lidia
108 LIDIA 9 10305709 600 Lidia
109 [OPORTUNIDAD 5 10034207 700 Lidia
110 [OPORTUNIDAD 6 10034107 1000 Lidia
111 ILLAPACA 80013108 1000 Lidia
112 EMS 1 80014506 200 Lidia
113 [VETA GLORIA 80006608 100 Lidia

>, [114 [VETA GLORIA 1 80006708 200 Lidia
115 [VETA GLORIA 2 80010208 200 Lidia

MARIE 1 10198204 1000 [Tambo

117 MARIE 10 10121007 1000 [Tambo
118 MARIE 11 110188108 1000 [Tambo
19 MARIE 12 10188008 200 [Tambo
20 MARIE 13 10258708 1000 [Tambo
121 MARIE 14 10258808 200 [Tambo
122 MARIE 15 10266208 1000 [Tambo
123 MARIE 16 10266308 1000 [Tambo
124 MARIE 17 10266408 800 [Tambo
125 MARIE 18 10266508 1000 [Tambo
126 MARIE 19 10266608 1000 [Tambo
127 MARIE 2 10198304 1000 [Tambo
128 MARIE 20 10329608 1000 [Tambo

129 MARIE 21 10329708 1000 [Tambo
130 MARIE 22 10329808 800 Tambo
131 MARIE 23 10329908 1000 Tambo
132 MARIE 24 10330008 1000 [Tambo
133 MARIE 25 110330108 1000 [Tambo
134 MARIE 26 10330208 1000 [Tambo
135 MARIE 27 10330308 1000 Tambo
136 MARIE 28 10330408 1000 Tambo
137 MARIE 29 10330508 1000 [Tambo
138 MARIE 3 10198404 1000 [Tambo
139 MARIE 31 10483608 400 [Tambo
140 MARIE 32 110198810 100 [Tambo
141 MARIE 4 10198504 1000 [Tambo
142 MARIE 5 10198604 300 [Tambo
143 MARIE 6 10120607 1000 [Tambo
144 MARIE 7 10120707 1000 [Tambo
145 MARIE 8 10120807 1000 [Tambo
146 MARIE 9 10120907 800 [Tambo
147 MILA 2 10483306 200 Mila
148 MILA 5 10056607 300 Mila
149 [VALERIA 05 10083710 1000 [Santos
150 MAELCI 1 10086010 11000 [Sumag
151 MAELCI 2 10085910 11000 [Sumag
152 MAELCI 3 10085810 1000 Sumaq
(153 ÍGEMIN 10 10062908 148.49 Viento
154 ÍGEMIN 4 10062308 1600 Viento
GEMIN 5 10062408 600 Viento
GEMIN 8 10062708 110.03 Viento
¡GEMIN 9 10062808 300 Viento
[OYON 2008 10273608 506.83 Viento
TENTO. 10196004 998.85 Viento
VIENTO 1 10155110 100 Viento
161 VIENTO 2 10155010 100 [Viento

